Case 1:16-cv-00041-CFC Document 315 Filed 10/15/19 Page 1 of 2 PageID #: 13351




                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE


F’REAL FOODS, LLC and RICH PRODUCTS
CORPORATION,

                   Plaintiffs,                                 C.A. No. 16-41-CFC

            v.                                                  CONSOLIDATED

HAMILTON BEACH BRANDS, INC. and
HERSHEY CREAMERY COMPANY

                   Defendants.



    DECLARATION OF THATCHER A. RAHMEIER IN SUPPORT OF
   DEFENDANTS’ OPENING BRIEF IN SUPPORT OF THEIR MOTION
     FOR A STAY OF A PERMANENT INJUNCTION AND RECALL
                                           ¶
      I, Thatcher A. Rahmeier, declare:

      1.     I am a licensed attorney with the law firm of Drinker Biddle & Reath

LLP, counsel for defendants Hamilton Beach Brands, Inc. and Hershey Creamery

Company (collectively, “Defendants”) in the above-captioned action. I am admitted

to practice in this District, I am over 18 years of age, and have personal knowledge

of the matters stated in this declaration and would testify truthfully to them if called

upon to do so. I submit this declaration in support of Defendants’ Opening Brief in

Support of Their Motion for a Stay of a Permanent Injunction and Recall, filed

contemporaneously herewith.
Case 1:16-cv-00041-CFC Document 315 Filed 10/15/19 Page 2 of 2 PageID #: 13352




      2.     Attached hereto as Exhibit A is a true and correct copy of excerpts of

the Transcript of Proceedings from the hearing held on April 11, 2019 in this action.

      3.     Attached hereto as Exhibit B is a true and correct copy of excerpts from

the Transcript of Proceedings from the trial in this action.

      4.     Attached hereto as Exhibit C is a true and correct copy of D.I. 43 in

f’real Foods, LLC v. Fresh Blends N. Am., Inc., No. 19-80744-CIV-

Middlebrooks/Brannon (S.D. Fla. Sept. 19, 2019).

      I declare under penalty of perjury that the foregoing is true and correct, and

that this declaration was executed this 15th day of October, 2019, in Wilmington,

Delaware.



                                               /s/ Thatcher A. Rahmeier
                                               Thatcher A. Rahmeier, Esq.
                                               thatcher.rahmeier@dbr.com
                                               DRINKER BIDDLE & REATH LLP




                                          2
